Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
Claim Rejections – Double Patenting (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (see below) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see below) of application 16/908,304 in view of Budde et al., U.S. 2009/0026966 and Hagen, U.S. 2002/0075844. Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons listed below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Below are listings of the claimed invention and the relevant copending applications corresponding to the double patent rejections. All recitations to the claims of this application are emboldened. 
Claim 2 claims:
A load control system comprising:
a plurality of load control devices configured to control electrical loads, wherein at least one load control device of the plurality of load control devices is configured to:
discover other load control devices in the plurality of load control devices; and create a network of the plurality of load control devices capable of enabling communications via the network; and a control device configured to:
connect, via a secure wireless communication link, with a first load control device of the plurality of load control devices;
generate control instructions configured to control a second load control device of the plurality of load control devices; and
transmit the control instructions to the first load control device via the secure wireless communication link for transmission via the network to the second load control device.

Claim 3 claims: The load control system of claim 2, wherein the first load control device is further configured to:
install a software access point to provide the secure wireless communication link via a direct wireless point-to-point communication link; and
operate as an access point for the control device to access the network.

Claim 4 claims:
The load control system of claim 2, wherein the control device is a mobile phone.

Claim 9 claims:
A method comprising:
discovering a plurality of load control devices;
creating a network of the plurality of load control devices capable of enabling communications via the network;
connecting, via a secure wireless communication link from a control device, with a first load control device of the plurality of load control devices;
generating control instructions configured to control a second load control device of the plurality of load control devices; and
transmit the control instructions from the control device to the first load control device via the secure wireless communication link for transmission via the network to the second load control device.

Claim 10 claims:
The method of claim 9, further comprising:
installing a software access point on the first load control device to provide the secure wireless communication link via a direct wireless point-to-point communication link with the control device; and
operating the first load control device as an access point for the control device to access the network.

Claim 11 claims:
The method of claim 9, wherein the control device is a mobile phone.

Claim 2 claims: 
A lighting control device configured to control a lighting load, the lighting control device comprising:
at least one wireless communication circuit; and a controller configured to:
receive, via a direct wireless communication link, at least one wireless communication network access credential from a wireless control device, the at least one wireless communication network access credential to enable the lighting control device to access a wireless communication network;
receive, via the at least one wireless communication circuit, control instructions for controlling the lighting load while connected to the wireless communication network; and control the lighting load in response to the control instructions.

Claim 5 claims:
The lighting control device of claim 2, wherein the control instructions are received from the wireless control device.

Claim 6 claims:
The lighting control device of claim 2, wherein the wireless control device is a mobile phone.

Claim 11 claims:

a plurality of lighting control devices, each lighting control device including a controller configured to control a corresponding lighting load, and wherein each lighting control device controller is configured to:
receive, via a direct wireless communication link, at least one wireless communication network access credential from the wireless control device, the at least one wireless communication network access credential to enable for enabling the lighting control device controller to access a wireless communication network;
connect to the wireless communication network using the received at least one
wireless communication network access credential.

Claim 14 claims: 
The lighting control system of claim 11, wherein the control instructions are received from the wireless control device.

Claim 15 claims:
The lighting control system of claim 11, wherein the wireless control device is a mobile phone.

Claim 20 claims:
A method comprising:
receiving, by a lighting control device controller via a direct wireless communication link,

the at least one wireless communication network access credential to enable the lighting control device controller to access a wireless communication network;
connecting, by the lighting control device controller, to the wireless communication network using the received at least one wireless communication network access credential;
providing an indication,via a lighting load operatively coupled to the lighting control device controller, that the lighting control device has successfully connected to the wireless communication network; and
receiving, by the lighting control device controller, control instructions for controlling the lighting load while connected to the wireless communication network.

Claim 23 claims: 
The method of claim 20, further comprising:
controlling the lighting load in response to the control instructions.

Claim 24 claims:
The method of claim 20, wherein the control instructions are received from the wireless control device.

Claim 25 claims:
The method of claim 20, wherein the wireless control device is a mobile phone. 
Claims 2 and 3 are obvious over claim 2 in view of Budde and Hagen. Claim 2 and claim 3, which depends from claim 2, each discloses limitations involving the discovery of load control devices and software access points. Claim 2 does not disclose these features. However it would have been obvious at the time the claimed invention was filed to include the discovery of nodes and software access points as disclosed in Budde, [0037], and Hagen, [0054], respectively. One of ordinary skill in the art would have included these known features as disclosed in Budde and Hagen into claim 3 and the results of the implementation would have made obvious the limitations found in claim 2.  
Claim 4 is obvious over claims 5 and 6. Claim 4 includes the control device being a “mobile phone.” Claims 5 and 6 discloses “instructions being received from a wireless device,” the “wireless device” being a mobile phone. 
Claims 9 and 10 are obvious over claim 2 in view of Budde and Hagen for the same reasons articulated in item 5.
Claim 11 is obvious over claims 5 and 6. Claim 11 includes the control device being a “mobile phone.” Claims 5 and 6 discloses “instructions being received from a wireless device,” the “wireless device” being a mobile phone. 
Claims 2 and 3 are obvious over claim 11 in view of Budde and Hagen for the same reasons articulated in item 5. 
Claim 4 is obvious over claims 14 and 15 for the same reasons articulated in item 6.
Claims 2 and 3 
Claim 4 is obvious over claims 23-25 for the same reasons articulated in item 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Budde et al., U.S. 2009/0026966. 
On claim 1, Cash cites except as indicated:
A load control system comprising:
a plurality of load control devices configured to control electrical loads (figure 1 and [0063] ballasts 102 and handheld programming device 101), wherein at least one load control device of the plurality of load control devices is configured to:
discover other load control devices in the plurality of load control devices; and 
create a network (figure 1, ballast link 116 and a network between device 101 and any one of receivers 104) the plurality of load control devices capable of enabling communications via the network (figure 1, ballast line 116); and 
a control device (device 101) configured to:
connect, via a secure wireless communication link, with a first load control device of the plurality of load control devices ([0056] discloses a password protection security feature to prevent unauthorized personnel from accessing device 101);
generate control instructions configured to control a second load control device of the plurality of load control devices (Abstract and [0024]); and
transmit the control instructions to the first load control device via the secure wireless communication link for transmission via the network to the second load control device ([0097] discloses an embodiment wherein if in case any one of the ballasts 102 coupled via ballast link 116 is replaced, device 101 will call upon bus supply 114 programming from its database to the replaced ballast 112).
Regarding the excepted: 
a secure wireless communication link, Cash, as above, discloses an embodiment wherein remote control 101 is password protected to prevent unauthorized personnel from programming the lighting system disclosed in figure 1. Cash doesn’t disclose the communications link as being “secure.” 
In the same art of networked control systems, Budde, [0037] discloses a security feature wherein when a newly installed lighting unit joins the network, code data is sent over an optical link. This allows the new joined unit to securely communicate with 
It would have been obvious at the time the claimed invention was filed to modify Cash using the features found in Budde to realize an embodiment where a secure network is had using exchanged security code data. Budde’s embodiment is an embodiment used to secure communications in a lighting network and one of ordinary skill in the art would have substituted this feature into Cash and the results of the substitution would have predicted the claimed invention. 
Regarding the excepted:
“discover other load control devices in the plurality of load control devices; and create a network,” as disclosed previously , Cash includes a network 100 shown in figure 1. Furthermore, the Abstract discloses the system configuring the lighting as was shown in [0097].  Cash doesn’t discloses the excepted claim limitations. 
In the same art of lighting control systems, Budde, [0062, 156, 168, and 170] discloses an embodiment wherein the lighting system enables a discovery system to determine all “neighbor nodes” and forms networks using security bootstrapping procedures. 
It would have been obvious at the time the claimed invention was filed to modify Cash’s lighting system using the features disclosed in Budde to formulate an embodiment meeting the claimed invention. One of ordinary skill in the art would have substituted the known discovery option found in Budde into Cash’s lighting network the results of the substitution would have predicted the claimed invention.   
Regarding the excepted: 
wireless communication link for transmission via the network to the second load control device,” Cash, as above, disclosed an embodiment wherein a remote device 101 establishes with a ballast 102 by way of an optical transceiver 104. Furthermore, Cash, figure 1, discloses a ballast link 116 which is coupled to bus supply 114. Per [0097], device 101 will call upon bus supply 114 programming from its database to program a replacement ballast 112 with data duplicating the replaced ballast. 
It would have been obvious at the time the claimed invention was filed to modify Cash using the existing elements located in Cash to construct an embodiment meeting the claimed invention.
Cash discloses a known embodiment in which ballasts, which are analogous to the claimed “load control devices,” are programmed using, among other things, a programming feature disclosed in bus supply 114. Thus, instead of one ballast being used to transmit control instructions to a different ballast using ballast link 116, bus supply 114 is used to accomplish this feat. 
Clearly, this does not specifically read upon the claimed “transmit the control instructions to the first load control device via the secure wireless communication link for transmission via the network to the second load control device,” however, Cash otherwise functionally discloses the claimed invention. Unless the integration of a programming feature in one load control device to program another load control device provides something new or expected and the cite art otherwise functionally carries out the claimed invention, claiming the programming device as being integral doesn’t make the embodiment patentable. MPEP 2144.04, B. Making Integral.  

On claim 4, Cash cites except:
The load control system of claim 2, wherein the control device is a mobile phone. Cash discloses: [0060] “Handheld programming device 101 can be any handheld device operable to transmit commands via a wireless interface, such as infrared, radio frequency or other known wireless communication technology. Handheld programming device 101 may be a personal digital assistant ("PDA") and configured with the PALM operating system, POCKET PC operating system, or other suitable operating system for a PDA.” Clearly, Cash doesn’t disclose the control device being a mobile phone. However, it would have been obvious at the time the claimed invention was filed to include into Cash the claimed “mobile phone.” The claimed “mobile phone” falls under the category of “any handheld device operable to transmit commands via a wireless interface, such as infrared, radio frequency or other known wireless communication technology. Thus, one of ordinary skill in the art would have included a mobile/cellular phone as part of the cited handheld device and the results of the inclusion would have been carried out with a likelihood of success. The examiner also asserts the claimed “mobile phone” is a well-known device which falls within the category of “handheld device” under an “Official Notice.” See MPEP 2144.03. 

On claim 8, Cash cites:
The load control system of claim 2, wherein the load control device is lighting control device, and wherein the electrical load is a lighting load. Figure 1 and Abstract discloses a lighting control system. 

On claim 9, Cash and Budde cites:
 A method comprising:
discovering a plurality of load control devices;
creating a network of the plurality of load control devices capable of enabling communications via the network;
connecting, via a secure wireless communication link from a control device, with a first load control device of the plurality of load control devices;
generating control instructions configured to control a second load control device of the plurality of load control devices; and
transmit the control instructions from the control device to the first load control device via the secure wireless communication link for transmission via the network to the second load control device.
See the rejection of claim 2, which discloses the same or similar subject matter as claim 9 wherein claim 9 is rejected for the same reasons as disclosed in the rejection of claim 2.

On claim 11, Cash cites: 
The method of claim 9, wherein the control device is a mobile phone. See the rejection of claim 4. 
On claim 15, Cash cites:


Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Budde et al., U.S. 2009/0026966 and Copp, U.S. 2003/0110270. 
On claim 5, Cash cites except:
The load control system of claim 2, wherein the network is a peer-to-peer network. Cash, as disclosed in figure 1, discloses a network comprising an optical connection between any one of ballasts 102, and device 101 and a wired connection between the ballasts, the wall control 110, and the bus supply 114. Cash doesn’t disclose the network as being a “peer-to-peer” network.
In the similar art of networked controllers, Copp, [0019] discloses a system for controlling the operation of a peripheral device in a network. The communications systems available for carrying out the controlling are: Bluetooth, IP, and communication between peers (which is “peer-to-peer”). 
It would have been obvious at the time the claimed invention was filed to change the communication system of Cash into any one of the listed communications systems in Copp such that the claimed invention is met. Copp discloses known network communications used for controlling devices and one of ordinary skill in the art would have substituted these known network communications with the listed communications 

On claim 6, Cash and Copp cites: The load control system of claim 2, wherein the  network is an IP network. See the rejection of claim 5, which discloses the same or similar subject matter as claim 6 wherein claim 6 is rejected for the same reasons as disclosed in the rejection of claim 5. 

On claim 7, Cash and Copp cites:
The load control system of claim 2, wherein the secure wireless communication link comprises a Bluetooth link. See the rejection of claim 5, which discloses the same or similar subject matter as claim 7 wherein claim 7 is rejected for the same reasons as disclosed in the rejection of claim 5.

On claim 11, Cash, Budde, and Copp cites:
The method of claim 9, wherein the secure wireless communication link comprises a Bluetooth link.
See the rejection of claim 5, which discloses the same or similar subject matter as claim 11 wherein claim 11 is rejected for the same reasons as disclosed in the rejection of claim 5.

On claim 12, Cash, Budde, and Copp cites:

On claim 13, Cash, Budde, and Copp cites: 
The method of claim 9, wherein the network is an IP network. 
See the rejection of claim 5, which discloses the same or similar subject matter as claim 13 wherein claim 13 is rejected for the same reasons as disclosed in the rejection of claim 5.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of in view of Budde et al., U.S. 2009/0026966 and Hagen, U.S. 2002/0075884. 
On claim 3, Cash cites except: 
The load control system of claim 2, wherein the first load control device is further configured to:
install a software access point to provide the secure wireless communication link via a direct wireless point-to-point communication link; and
operate as an access point for the control device to access the network.
Cash, [0060], discloses using wireless communications. Furthermore, Budde, as disclosed in the rejection of claim 2, includes an embodiment in which secured communications is enabled concurrent to a network discovery process. Neither discloses the excepted claim limitations.

It would have been obvious at the time the claimed invention was filed to include into Cash and Budde the secure access point feature disclosed in Hagen such that the claimed invention is realized. Hagen discloses a known way for adding software access point features to a secure communications network and one of ordinary skill in the art would have included this feature into the present invention with a likelihood of success.    

On claim 10, Cash, Budde, and Hagen cites:
The method of claim 9, further comprising:
installing a software access point on the first load control device to provide the secure wireless communication link via a direct wireless point-to-point communication link with the control device; and
operating the first load control device as an access point for the control device to access the network.
See the rejection of claim 3, which discloses the same or similar subject matter as claim 10 wherein claim 10 is rejected for the same reasons as disclosed in the rejection of claim 3.
Remarks
The IDS submitted 11/24/2020, on page 33, line 12, cites “BLACK, RICH, ‘Clear Connect RF Technology’, Lutron Electronic Company, Inc., August 2009, 16 pages.” This reference was not found in the application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  `. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683              

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683